60 Mich. App. 315 (1975)
230 N.W.2d 412
BETTER VALU HOMES, INC.
v.
PREFERRED MUTUAL INSURANCE COMPANY
Docket No. 20439.
Michigan Court of Appeals.
Decided April 8, 1975.
*317 Dank, Peterson & Hay, P.C. (by Alan H. Broad), for plaintiff.
Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen, for defendant.
Before: R.B. BURNS, P.J., and V.J. BRENNAN and T.M. BURNS, JJ.
R.B. BURNS, P.J.
On May 3, 1974, the circuit judge granted defendant's motion for accelerated judgment, GCR 1963, 116.1. The judge allowed a rehearing on the matter but refused to change his original decision. Plaintiff appeals.
Plaintiff, Better Valu Homes, Inc., purchased a fire insurance policy from defendant. The policy applied to a building plaintiff owned in Sterling Township, Michigan. While the policy described plaintiff as its named insured, it also contained a standard mortgage-loss-payable clause[1] that named plaintiff's mortgagee, Detroit & Northern Savings & Loan Association (hereinafter referred to as the mortgagee), as its beneficiary.
*318 On August 18, 1970, the insured premises incurred fire damage. Plaintiff repaired the building at its own expense. On December 9, 1970, plaintiff filed a proof of loss with the defendant covering the cost of repair. Defendant rejected the loss statement. It was disputed whether the two parties continued to negotiate this question until September 8, 1971, when plaintiff brought suit to obtain the insurance proceeds. Defendant claims the action is barred by the one year limitation-on-actions provision in the insurance contract and by the fact that plaintiff is not a real party in interest in this dispute. The mortgagee never filed a claim for any damages due to the August 18, 1970, fire.
Defendant's motion for accelerated judgment was granted, but the trial judge's opinion failed to state the basis for its decision. Plaintiff contends that the trial judge found that defendant had waived the limitations defense by negotiating with plaintiff until after the limitations period had run, but that the trial judge ruled in defendant's favor because he believed plaintiff was not a real party in interest. Defendant does not deny plaintiff's assertions; it simply claims that the record does not clearly verify them.
If an insurer, through negotiations or dilatory tactics, induces an insured to forego bringing suit under an insurance policy until after its limitations period has expired, the insurer will be held to have waived the limitations defense. Friedberg v INA, 257 Mich. 291; 241 N.W. 183 (1932), Perkins v Central Mutual Auto Ins Co, 269 Mich. 584; 257 N.W. 891 (1934). Whether the defendant may have waived this defense is of critical importance here because of the peculiar manner in which the waiver question intertwines with the question of plaintiff's status as a real party in interest.
*319 Basically, there is only one insurance commitment here, the defendant's commitment to insure the Sterling-Township building against fire loss, but there are two separate contracts governing to whom the proceeds of the insurance policy are to be given and for what purposes. Citizens State Bank v Fire Ins Co, 276 Mich. 62; 267 N.W. 785 (1936), and Pink v Smith, 281 Mich. 107; 274 N.W. 727 (1937). The standard mortgage-loss-payable clause gives the proceeds to the mortgagee to the extent that they equal or are less than the mortgage indebtedness of the property, and it gives the mortgagee's claims to the proceeds priority over the competing claims to them of the mortgagor (plaintiff); in other words, the clause gives priority to insuring the mortgage debt. Citizens State Bank, supra, and Pink, supra. The mortgagor's (plaintiff's) interest in the proceeds is for the damage actually done to the insured building, and it arises from the underlying insurance contract. But, it is essential to note that the claims of either the mortgagee or the mortgagor (plaintiff) are legally valid and based on contractual obligations owed them; as a result, either claimant would clearly be a real party in interest regardless of whether the claims of both the mortgagee and the mortgagor (plaintiff) could be completely satisfied if both parties should choose to file competing claims. GCR 1963, 201.2, and Fair v Martin, 125 Mich. 612; 85 N.W. 2 (1901).
In the present case, defendant was confronted with the possibility of being doubly liable under its insurance policy. That possibility could arise if the defendant paid plaintiff only to face a similar claim filed subsequently by the mortgagee. This dilemma is precisely the situation interpleader actions are designed to resolve. GCR 1963, 210. *320 Obviously, defendant did not avail itself of this remedy. But defendant was not at liberty to use its contractual duties to the mortgagee against those owed the plaintiff to avoid liability to either party. It could not negotiate or delay plaintiff's claim until after the limitation period had run against the mortgagee (thereby obviating the double liability question) on a theory that the claim was premature (i.e., plaintiff was not yet a real party in interest) only to subsequently use that same limitations period against plaintiff to bar all liability. Such conduct would waive the limitations defense defendant had against the plaintiff. Friedberg v INA, 257 Mich. 291; 241 N.W. 183 (1932), and Perkins v Central Mutual Auto Ins Co, 269 Mich. 584; 257 N.W. 891 (1934).
We are aware that GCR 1963, 517 does not require trial judges to make findings of fact and conclusions of law on decisions of motions. However, in cases like the present one, where the motion is based upon multiple theories, the better practice would be for the trial judge to clearly state such findings and conclusions, rather than to grant the motion for accelerated judgment without further elaboration. The adoption of this recommendation would effectively facilitate the review of the trial court decision. Since the trial court opinion does not disclose its underlying rationale and since there is at least a possibility that it rests upon an insubstantial theory, this Court is obligated to set aside the judgment and remand this case for further proceedings in accord with the principles enunciated here. Thayer v Barber's Flying Service, 40 Mich. App. 326; 198 NW2d 761 (1972).
Costs to abide final results.
NOTES
[1]  So far as it concerns the resolution of this controversy, the clause reads as follows:

"Loss or damage, if any, under this policy, shall be payable to the mortgagee * * * as interest may appear, and this insurance as to the interest of the mortgagee * * * shall not be invalidated by any act of the mortgagor or owner of the within described property, nor by any foreclosure or other proceedings or notice of sale relating to the property, nor by any change in the title or ownership of the property, nor by the occupation of the premises for purposes more hazardous than are permitted by this policy; provided, that in case the mortgagor or owner shall neglect to pay any premium due under this policy, the mortgagee * * * shall, on demand, pay the same."